Citation Nr: 1046602	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO. 03-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to an increased rating for service-connected tinea 
cruris (skin disability), evaluated as 30 percent disabling from 
September 14, 2000; 60 percent disabling from November 17, 2003; 
30 percent disabling from April 17, 2006; and 60 percent 
disabling from November 6, 2009.

3. Entitlement to an increased rating for service-connected 
hypothyroidism, evaluated as 10 percent disabling prior to 
November 6, 2009, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
The appeal was remanded for additional development in June 2009.

Despite the grant of increased evaluations for tinea cruris and 
hypothyroidism in an August 2010 rating decision, the Veteran has 
not been awarded the highest possible evaluations. He is presumed 
to be seeking the maximum possible evaluations. The issues remain 
on appeal, as the Veteran has not indicated satisfaction with the 
ratings. A.B. v. Brown, 6 Vet. App. 35 (1993).

As was stated in the June 2009 remand, in a statement in support 
of his claims from July 2008, the Veteran appears to claim 
entitlement to several other disabilities, including diabetes 
mellitus. The Veteran is unclear in this statement, and it 
appears that he is claiming either entitlement to an earlier 
effective date or clear and unmistakable error in relation to his 
service-connected skin disorder. Despite referral in June 2009, 
it appears no action has been taken on these matters and they are 
again REFERRED to the RO for appropriate action.

The issue of service connection for arthritis and an increased 
rating for a skin disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

1.  Prior to April 24, 2006, the Veteran's hypothyroidism was not 
manifested of fatigue, constipation, or metal sluggishness.

2.  Since April 24, 2006, the Veteran's hypothyroidism is 
manifested by fatigability, constipation, and cold intolerance.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
hypothyroidism from April 24, 2006, have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7903(2010). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

1. Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability. Previously, VA was also 
required to advise the Veteran to submit evidence of the effect 
that such worsening or increase had on the claimant's employment 
and daily life, and to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result). Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). However, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Vazquez-Flores in 
part, striking the claimant tailored and "daily life" notice 
elements. Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).

Previously, failure to provide pre-adjudicative notice of any of 
element necessary to substantiate the claim was presumed to 
create prejudicial error. Sanders v. Nicholson, 487 F.3d 881 
(2007). This requirement has recently been modified to reflect 
that the burden is on the claimant to show that prejudice 
resulted from a notice error, rather than on VA to rebut presumed 
prejudice. Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the duty to notify was satisfied by way of letters 
sent to the Veteran in June 2009 and September 2009. The letters 
informed the Veteran of the evidence required to substantiate the 
claims for increased evaluations. VA informed the Appellant that 
it would request records and other evidence, but that it was the 
Appellant's responsibility to ensure that the VA received the 
records. The Appellant was told that he should inform the VA of 
any additional records or evidence necessary for his claims for 
increased evaluations. Both letters included information 
complying with Dingess.

Even though the Veteran was not provided with notice until after 
the initial adjudication of the increased ratings claim, the 
claim was subsequently readjudicated. No prejudice has been 
alleged, and none is apparent from the record. See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to an error in notice has been overcome in 
this case, because communications submitted by the claimant over 
the course of this appeal demonstrate that the claimant has 
actual knowledge of the evidence required to substantiate the 
increased evaluation claims at issue. Based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail on his claim. See Shinseki 
v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content. 
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

2. Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a 
claim. This duty includes assisting him in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. The Veteran has been afforded several VA 
examinations. VA and private clinical records have been obtained. 
Additionally, the Board notes that the Veteran has made no 
contention that the thyroid disability has increased in severity 
following the recent VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993). Significantly, neither the Veteran nor his representative 
has identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been obtained. 
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Hypothyroidism

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability. The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes. The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994). Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4. Each disability must be viewed in relation to its history 
and there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Thus, the Board has considered 
whether the Veteran is entitled to staged ratings at any time 
during the appeal period. The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

DC 7903 provides the rating criteria for hypothyroidism. 
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling. 
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling. Hypothyroidism with 
muscular weakness, mental disturbance, and weight gain is rated 
60 percent disabling. And hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 percent 
disabling. 38 C.F.R. § 4.119.

The Veteran attended a VA examination in October 2000. He 
reported using Synthroid and experiencing cold intolerance. 
Thyroid function tests were normal.

The Veteran attended a VA examination in December 2002. He 
reported using Synthroid, stable weight, no constipation, no cold 
or heat intolerance, no abnormal fatigue, and no neurologic, 
cardiac, or gastrointestinal symptoms.

The Veteran attended a VA examination in April 2006. He reported 
using Synthroid, stable weight, no significant cold or heat 
intolerance, and no neurologic, cardiac, or gastrointestinal 
symptoms. He did report some tiredness and fatigue and some 
constipation and gas. 

The Veteran attended a VA examination in November 2009. He 
reported using Synthroid, no mental sluggishness, and no 
neurologic, cardiac, or gastrointestinal symptoms. He did report 
cold intolerance, tiredness and intermittent constipation. He 
also reported weight loss of 20 pounds over the last year, which 
he attributed to diet. Thyroid function tests showed a low TSH, 
consistent with overactive thyroid and related to his current 
Synthroid dose, which was reduced by his provider.

VA and private treatment records show that the Veteran was 
regularly evaluated for his thyroid. Thyroid function tests were 
performed and his dose of Synthroid was adjusted accordingly. 
These examinations show symptoms consistent with those shown on 
VA examinations.

Prior to April 24, 2006, the Board finds that the Veteran is not 
entitled to a rating greater than the currently assigned 10 
percent. He required medication and reported some cold 
intolerance, but there was no evidence of fatigue, constipation 
or mental sluggishness, as would be required for the next highest 
evaluation of 30 percent.

The Board finds that the Veteran is entitled to a 30 percent 
evaluation from April 24, 2006, the date of the first VA 
examination which showed complaints of fatigue and constipation. 
However, the Veteran is not entitled to the next highest 
evaluation of 60 percent, as there is no evidence of muscular 
weakness, mental disturbance, and weight gain. In fact, in 
November 2009, the Veteran reported that he was able to lose 20 
pounds through diet.

The Board has considered whether a more favorable rating is 
available under any other diagnostic code applicable to the 
endocrine system under diagnostic codes 7900 - 7911.  There is no 
evidence of non-toxic or toxic adenoma of the thyroid gland, and 
the Veteran has been diagnosed repeatedly with hypothyroidism, 
not hyperthyroidism, hyperparathyroidism, or hypoparathyroidism. 
As such, no other code is for application.

The preponderance of the evidence is against more favorable 
ratings. Because the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result. Therefore, Veteran 
is granted a 30 percent rating, but no higher, from April 24, 
2006.


Extraschedular Consideration 
 
The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity. Ratings will generally be 
based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010). To 
afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b). 
 
The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the 
RO or the Board must determine whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate. 
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms." 
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating. 
 
There is no evidence of record showing that the Veteran is 
frequently hospitalized or incapacitated by this disability, nor 
is there evidence it has interfered with his work, and therefore 
the evidence does not present such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  The symptoms 
exhibited by the Veteran's hypothyroidism, to include 
constipation and fatigability, are contemplated by the rating 
criteria (i.e., 38 C.F.R. § 4.119, DC 7903), which reasonably 
describe the Veteran's disability. Therefore, referral for 
consideration of an extraschedular rating is not warranted.
ORDER

The Veteran is granted a 30 percent, but no higher, rating for 
hypothyroidism, effective on April 24, 2006, but no earlier.


REMAND

In June 2009, the Board remanded the arthritis claim for a VA 
examination and opinion. The Veteran attended a VA examination in 
November 2009. The examiner declined to rely on in service 
reports of arthritis in reaching an opinion since there were not 
X-ray reports included. Instead, the examiner stated that an 
opinion could not be reached without resorting to speculation. 
The Board observes that opinions in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service lack probative 
value. Sklar v. Brown, 5 Vet. App. 140 (1993). 

Service treatment records have been reviewed. Records indicate 
the Veteran complained several times, in December 1975, January 
1976, and May 1978, of neck spasms and pain as well as hip pain. 
The Veteran was diagnosed with bursitis on one occasion. 
Additionally, on a report of medical history completed just prior 
to discharge in July 1980, the Veteran indicated he had 
arthritis, rheumatism, or bursitis. The physician noted that the 
Veteran was referring to arthritis of the knees and neck, which, 
at that time, the Veteran had experienced for three years. 

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place. Barr v. Nicholson, 
21 Vet. App. 303 (2007). If a VA examination is inadequate, the 
Board must remand the case. A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two. See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007). As such, an addendum to the VA 
opinion should be obtained. 

The Veteran was granted service connection for his skin 
disability in a March 1981 rating decision, effective November 1, 
1980. He filed the current claim for an increase on September 14, 
2000. He is rated by analogy under Diagnostic Code 7806. He is 
rated 30 percent disabling from September 14, 2000; 60 percent 
disabling from November 17, 2003; 30 percent disabling from April 
17, 2006; and 60 percent disabling from November 6, 2009. A 
rating of 60 percent under Diagnostic Code 7806 is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period. 38 C.F.R. § 4.118. 
60 percent is the maximum available under this code.

VA examination in November 2003 showed a rash covering 90 percent 
of the Veteran's body area. In November 2009, the Veteran 
reported taking hydrazine daily. In order to warrant a rating in 
excess of 60 percent, the Veteran would have to be rated under DC 
7817, under which there must be generalized involvement of the 
skin, plus systemic manifestations and constant or near-constant 
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy required during the past 12 months. 

The evidence shows generalized involvement of the skin and use of 
systemic therapy, but it is unclear whether there are systemic 
manifestations. VA examinations fail to discuss with the Veteran 
any systemic manifestations and the severity of the Veteran's 
rash in between examinations. The Veteran id competent to testify 
as to his own symptoms in between examinations. See Barr, supra. 
In this, as the prior examinations failed include necessary 
details, a new examination is required.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." The 
most recent VA treatment records associated with the claims file 
are from January 2009. While this is recent, by the time this 
Remand is completed, it is likely that VA treatment records will 
need to be updated. Current and complete VA treatment records 
should be obtained on remand.
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
folder current and complete VA treatment 
records. Assure that VA treatment records are 
current up to the time of the last 
supplemental statement of the case issued 
before returning this claim to the Board. Do 
not associate duplicate records with the 
claims folder.

2. Obtain an addendum to the June 2009 VA 
examination for arthritis of the hips, knees 
and cervical spine. The examiner is requested 
to review all pertinent records associated 
with the claims file. The examiner should 
offer comments and an opinion addressing 
whether, given the diagnosis of arthritis and 
bursitis in service and the current diagnosis 
of arthritis, it is at least as likely as not 
(i.e., probability of 50 percent) that any 
current diagnosis of arthritis of the hips, 
knees and cervical spine had its onset during 
service, was aggravated by, or is in any 
other way causally related to his active 
service.  If the Veteran's claim that he was 
diagnosed with arthritis is service is 
discounted, explain any rational for that 
opinion.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. The 
claims folder must be provided to the 
examiner for review. The examiner must state 
in the examination report that the claims 
folder has been reviewed.

3. Schedule the Veteran for a new VA 
examination for his skin disability. The 
examiner is requested to review all pertinent 
records associated with the claims file. The 
examiner should have a detailed discussion 
with the Veteran about the severity of his 
rash and other symptoms over the prior 10 
years. The examiner should have the Veteran 
describe (a) the areas of the body covered by 
the rash when it is at its most severe, (b) 
how often the rash reaches the highest level 
of severity, (c) any oral medications the 
Veteran takes for the rash, and (d) whether 
the Veteran experiences fever, weight loss, 
or symptoms of hypoproteinemia (such as 
swelling, diarrhea, or abdominal pain) in 
conjunction with flare-ups of the rash. The 
Veteran's responses to these questions should 
be recorded. The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50/50 probability) that any 
systemic disorder or symptom, including but 
not limited to those discussed above, is 
related to the skin disability.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. The 
claims folder must be provided to the 
examiner for review. The examiner must state 
in the examination report that the claims 
folder has been reviewed.

4. After all of the above actions have been 
completed, readjudicate the claims. If the 
claims remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


